Dismissed and Opinion Filed October 18, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00553-CV

VIZAO TTH PARTNERS II, L.P., AND 7222 FAIR OAKS AVENUE, DALLAS, TEXAS,
                            IN REM, Appellants
                                   V.
                       CITY OF DALLAS, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-02891

                            MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                               Opinion by Chief Justice Wright

       Before the Court is appellants’ unopposed motion to dismiss appeal. See TEX. R. APP. P.

42.1(a). Appellants state, in part, they no longer wish to pursue the appeal because they have

resolved their differences with appellee. We grant the motion and dismiss the appeal. See id.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


170553F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

VIZAO TTH PARTNERS II, L.P., AND                   On Appeal from the 14th Judicial District
7222 FAIR OAKS AVENUE, DALLAS,                     Court, Dallas County, Texas
TEXAS, IN REM, Appellants                          Trial Court Cause No. DC-17-02891.
                                                   Opinion delivered by Chief Justice Wright.
No. 05-17-00553-CV        V.                       Justices Francis and Stoddart participating.

CITY OF DALLAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Based on the parties’ agreement, we ORDER each party bear its own costs of the appeal.


Judgment entered October 18, 2017.




                                             –2–